Title: John Adams to Wilhem & Jan Willink, 20 July 1784
From: Adams, John
To: Wilhem & Jan Willink


        
          Gentlemen
          The Hague July 20. 1784
        
        In Answer to your Favour of Yesterday, I have to inform you, that I have received my Trunks, brought by the Express, and approve of your paying him the Sum of an hundred Ducats for all Charges and charging the Same to the United States of america. You will please to mention in your Article of Charge that it is for an Express Sent to Paris to carry a Quantity of Bills of Exchange to Mr Barclay and to bring back Papers and Effects belonging to the United States and to me. I am obliged to you, Gentlemen for the Trouble you have had in this Affair and am with great Regard &c
      